JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed March 8, 2002, be affirmed. The district court correctly determined that the bankruptcy court exercised proper discretion when it dismissed appellant’s bankruptcy petition with prejudice for 180 days for failing to comply with Bankruptcy Code provisions and the bankruptcy court’s order requiring the filing of documents. See 11 U.S.C. § 109(g)(1) (discussing dismissal for 180-day period for failure to abide by court courts or to appear to prosecute); 11 U.S.C. § 1307(c) (authorizing dismissal for, among other things, failure to file necessary documents).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.